 Case 2:21-cv-02384-PSG-MAA Document 11 Filed 04/09/21 Page 1 of 4 Page ID #:37


  ~    CHONG BUM PARK                                                    r ~ ~-- C D
       4214 KONYA DR,.
  2    TORRANCE, CA 90503

  3                    ~                                         702 ~#~ -~      ~e~"~ ~ r ~ i '~
       Bar No.: 213-663-8899
  4

  5    Attomey(s)for                                                    ~/ ~~l
                         DEFENDANT IN PRO PER                            J ~~
  6                                             -- ---
  7                         UNITED STATES DISTRICT COURT
  8                        CENTRAL DISTRICT OF CALIFORNIA

  9

~O     CARMEN JOHN PERRI                              ) NO. 2-21-CV-02384 PSG
                                                         DEFENDANT'S ANSWER TO
  ~                    Plaintiff(s)                   ). PLAINTI FF ~ S COMPLAINT
  2      vs.                                          ~

       CHONG BUM PARK. SHARON NAMCHO PARK
~3     DOES 1 TO 10,                                  ~
                        Defendants)                   ~
~4                                                    )
 15

  16           COMES NOW Defendants, Chong Bum Park, Sharon Namcho Park answer

  17   to plaintiff's complaint as follows

  18                                      FIRST AFFIRMATIVE DEFENSE

  19                        ( FAILURE TO STATE A CAUSE OF ACTION )

  20            Each of the complaint's cause of action failes to state facts

  21   sufficient to constitue a cause of action against this answering

  22   defendant.

  23                                      SECOND AFIRMATIVE DEFENSE

  24                                  (   NO ACTUAL KNOWLEDGE OF FACTS     )

  25            These answering defendant was not aware of the alleged facts, if

  26    any, which plaintiff contend in the complaint was supressed from or

  27    incorrectly communicated to plaintiff during the subject matter.

  28    There was no physical appearence on the premises or entered into it.
                                                                                                            ~~
                                                                                                    PP-3001
                                                                                                        .
                                                                                                    ~
     Case 2:21-cv-02384-PSG-MAA Document 11 Filed 04/09/21 Page 2 of 4 Page ID #:38

 1                            THIRD AFFIRMATIVE DEFENSE

 2                          (COMPARATIVE NEGLIGENCE))

 3        As a separative affirmative defense to the complaint and each

 4 cause of action contained therein,Defendant alleges that plaintiff is

 5 barred from any recovery or relief on the basis tha its own negligence

 6 was a sole and proximate cause of any damages it may have sustained or

 7 would sustain but in the event a determination is made that negligence

 8 exists on the part of these answering defendant which proximately

 9 contributed to plaintffs damages,if any, the amount of recovery, if any

10 of plaintiff herein shall be reduced on the basis of plaintiff's own

11   comparative negligence, which contributed to the damages upon which

12 recovery is being sought by plaintiff against these answering defendant

13                           FOURTH AFFIRMATIVE DEFENSE

14                            (ESTOPPEL &JUSTIFICATION)

15        As to each cause of action alleged in the complaint,plaintif is

16 estopped from seeking relief therein due to its own acts or omission

17 with reference to the subject matter of the complaint.

18                           FIFTH AFFIRMATIVE DEFENSE

19                                   (WAIVER)

20         The Plaintiff has engaged in conduct and activities sufficient

21   to constitute a wafer of any alleged breach of contract,negligence,or

22 any other conduct,if any,as set forth in the complaint.

23 WHEREFORE, Defendant pray judgment against plaintiff as

24 follows ;

                           SIXTH AFFIRMATIVE DEENSE

26                         ( EVIDENSE CODE )

27         plaintiff by its action and conduct is estopped from making a

28 request a request for the relief contained in the complaint in that
     Case 2:21-cv-02384-PSG-MAA Document 11 Filed 04/09/21 Page 3 of 4 Page ID #:39

     whenever a party by its own statement/conduct,intentionally and

     deliveratly lead another to believe a particular things true to act.

                              SEVENTH AFFIRMATIVE DEFENSE

                               (APPORTIONMENT OF FAULT)

             All of the facts and or omission alleged in the complaint were

     solely,entirely,and fully those of other defendant and or partis,named

     or unnamed therein,whether served or unserved,other than these

     answering defendant and,therefore,such parties are fullu and solely

     liable to plaintiff. As a result,these answering defendant is entitled

     to total indemnification from said parties including but not limited

     to, any and all damages cost and attorney fees.that these ansering

     defendant may sustain as a result of plaintiff's claims.Plaintiff

     contributory negligence and or fault shall reduce any and all damages

     sustained by plaintiff.

                               EIGHTH AFFIRMATIVE DEFENSE

                              (NO BASIS FOR SPECIAL DAMAGE)

              These anwsering defendant at all times acted in a proper,lawful

     and legally permitted fashion without malice or oppression. They

     excercised and possessed that degree of skill care and knowledge

     required of any lisensee,therfore,there is not a basis upon which to

     award punitive or exemplary damages against these answering defendant.



     WHEREFORE,defendant pray judgment against plaintiff as follows;

             1. For plaintiff take $2,000.00 against defendant;

                 or reasona   e attorney's fee if we--_go -to___trial;   - -   --

26           3. For such and others as the court may deem just and proper.

27   Dated     03/18/2021
                                                        ~L~w. ~'~..~-
28                    Chong Bum Park,Sharon Namcho ParK .Defendants in Pro Per
       Case 2:21-cv-02384-PSG-MAA Document 11 Filed 04/09/21 Page 4 of 4 Page ID #:40

      1
                                          PROOF OF SERVICE BY MAIL
      2                       `             1013A (3) C.C.P. revised 5/1/88
      3
             .STATE OF CALIFORNIA,COUN'I1'OF LOS ANGELES
      4
                     I am employed in the County of Los Angeles, State of California. I am over the age
      5       of 18 and not a party to the within action: my business address is
                        3010 WILSHIRE BLVD,#428
,~    6                  T ,(~fi ANCTF.T,F.~ ('.A 9(1~1~
      7               On d        d ~f~ ~                  I served the foregoing document described a~
      8
                                            an the interested parties in this action by placing a true copy
      9       thereo enclos d in a sealed envelope addressed as follows:

     ion
     it ~,
                     l~~ nor ~-~i , ~ ~z6~o
     12~         X     BY MAII~
     13          X    I deposited such envelope in the mail at   ~•A•                 California.     The
              envelope was mailed with postage thereon fully prepaid.
     14
                        As follows: I am "readily familiar" with the firm's practice of collection and
     15       processing correspondence for mailing. Under that practice it would be deposited with
              U.S. postal service on that same day with postage thereon fully prepaid at Los Angeles,
     161'     California in the or~ir~ary course of business. I am aware that on motion of the party
     1?       served, service is presumed invalid if postal cancellation date or postage meter date is more
              than one day after date of dennc;t fnr mailing in affidavit.
     18'                                                             L.A.
              Executed on         r~ ~G~/2~                    3t                         .California.
     19          X (State)           I declare under penalty of perjury under the laws of the State of
     24       California that the above is true and correct.

     21               (Federal)      I declare that I am emplyed in the office of a member of the bar of
              this court at whose direction the service was made.
     22'
     23
                                                               Signature       S~~eh~~ ~ u~,j
     24


     26'~
     271
     28
